DETAILED ACTION

Claims 1-20 are currently pending and under examination in the instant application. An action on the merits follows.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-13, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2008/0187557 (2008), hereafter referred to as Sambhara et al., or WO 2006/113214 (2006), hereafter referred to as Bangari et al., in view of Ding et al. (2005) Vaccine, Vol. 23, 3733-3740. Please note that Sambhara et al. is the US National Stage application of Bangari et al. It is also noted that the effective filing date of both references is April 11, 2005. Since the specifications of both references are identical, page citations below refer to the Patent Application Publication.
Sambhara et al. or Bangari et al. teach recombinant adenovirus and adenoviral vectors comprising a promoter operably linked to a sequence encoding avian influenza virus antigens, and in particular one or more of the HA, NP, NA, M1 and M2 antigens (Sambhara et al., pages 3-4, 8-9, and 18, and 29). Sambhara et al. or Bangari et al. further specifically teach the expression of HA subtypes 5, 7, and/or 9, and the use of various promoters including viral promoters such as the CMV, RSV, or SV40 promoters (Sambhara et al., pages 7, 11 ). Sambhara et al. or Bangari et al. also teach that the adenoviral vector is derived from a human serotype 5 adenovirus, and that the recombinant adenovirus or adenoviral vector can be replication defective due to deletions in E1 and/or E3 (Sambhara et al., pages 4, 11-13, and 18). In addition, Sambhara et al. or Bangari et al. teach immunogenic compositions comprising the recombinant adenovirus or adenoviral vector, further in combination with an adjuvant, immunostimulatory molecule and/or additional recombinant adenovirus vaccines (Sambhara et al., pages 6, 14-15, and 17). Sambhara et al. or Bangari et al. further teach methods of immunizing an avian, and specifically a chicken, against avian influenza virus by administration of recombinant adenovirus or adenoviral vectors encoding avian influenza virus antigens as described above (Sambhara et al., pages 17-18, in particular paragraph 153). Sambhara et al. or Bangari et al. teach to administer one or more doses of the adenovirus, where doses include 10X8 pfu, 10X10 pfu, or greater up to 10X15 pfu (Sambhara et al., pages 15-16). Sambhara et al. or Bangari et al. also teach that the immunization is cross-protective for multiple strains of avian influenza virus (Sambhara et al., page 15). 
While Sambhara et al./Bangari et al. teach multiple routes of administration of the human adenovirus vector to avian hosts, neither teaches the route of in ovo administration of the human adenovirus vector in the provisional application for which Sambhara/Bangari claim benefit of priority. However, at the time of filing, Ding et al. teaches that vectors encoding avian pathogenic antigens can be delivered by in ovo administration to an avian embryo leading to the development of protective immunity against the pathogen (Ding et al., pages 3734, 3736, and 3738). Ding et al. also teaches that in ovo  vaccination with viral genomes is an effective method to induce immunity to a variety of diseases (Ding et al., page 3738). Therefore, in view of the teachings and motivation to administer human adenovirus encoding avian influenza virus antigens to an avian via a variety of routes to generate protective immunity provided by Sambhara et al. or Bangari et al., and the teachings of Ding et al. that in ovo administration of the vector encoding an avian pathogenic antigen successfully induces protective immunity against the pathogen, it would have been prima facie obvious to the skilled artisan at the time of filing to select in ovo administration as the route of recombinant human adenovirus administration in the methods of Sambhara et al. or Bangari et al. with a reasonable expectation that in ovo administration would result in the generation of an immune response against the encoded avian influenza antigen in the avian host. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2008/0187557 (2008), hereafter referred to as Sambhara et al., or WO 2006/113214 (2006), hereafter referred to as Bangari et al., in view of Ding et al. (2005) Vaccine, Vol. 23, 3733-3740, as applied to claims 1, 3-13, and 17-20 above, and further in view of Fallaux et al. (1998) Human Gene Therapy, Vol. 9(13), 1909-1917. 
As set forth in detail above, Sambhara et al. or Bangari et al. in view of Ding et al. provide the teachings and motivation to administer a human adenoviral vector encoding an avian influenza virus antigen by in ovo administration to induce an immune response against the antigen in the avian with a reasonable expectation of success. 
Sambhara et al., or Bangari et al., differs from the instant invention by not specifically teaching to make a replication competent adenovirus (RCA)-free recombinant human adenovirus expression vector encoding an Avian Influenza antigen. However, at the time of filing, Fallaux et al. teaches that the presence of RCAs in batches of replication-defective adenovirus, such as E1-deficient adenovirus, is a major problem in the application of these vectors in gene therapy and can result in significant tissue damage and pathogenicity (Fallaux et al., abstract, and pages 1909-1910). Fallaux et al. further teaches specific methods to produce RCA-free replication defective recombinant human adenovirus using PER cell clones as helper cells (Fallaux et al., see entire document). Therefore, in view of the specific motivation to make RCA-free replication defective recombinant human adenovirus provided by Fallaux et al. using PER.C6 cells, and the detailed teachings provided by Fallaux et al. for making such RCA-free adenovirus, it would have been prima facie obvious to the skilled artisan at the time of filing to make a recombinant adenoviral vector comprising a promoter operably linked to a sequence encoding avian influenza virus antigen, where the recombinant adenoviral vector is replication defective and RCE-free and to use such RCE-free recombinant adenovirus in the methods of Sambhara et al. or Bangari et al. in view of Ding et al. with a reasonable expectation of success.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2008/0187557 (2008), hereafter referred to as Sambhara et al., or WO 2006/113214 (2006), hereafter referred to as Bangari et al., in view of Ding et al. (2005) Vaccine, Vol. 23, 3733-3740, as applied to claims 1, 3-13, and 17-20 above, and further in view of U.S. Patent Application Publication 2007/0003576 (2007), hereafter referred to as Gambotto et al.
As set forth in detail above, Sambhara et al. or Bangari et al. in view of Ding et al. provide the teachings and motivation to administer a human adenoviral vector encoding an avian influenza virus antigen by in ovo administration to induce an immune response against the antigen in the avian with a reasonable expectation of success. 
While Sambhara et al. or Bangari et al. teach that one or more doses of the adenovirus may be administered to the avian, neither Sambhara et al. nor Bangari et al. teach the specific timing of the second dose. Gambotto et al. supplements Sambhara et al. or Bangari et al. and Ding et al. by teaching the vaccination of avians, and specifically chickens, with recombinant adenovirus encoding an avian influenza antigen, and further teaches the administration of multiple doses of the adenovirus in a prime-boost regimen (Gambotto et al., paragraphs 56 and 58). In particular, Gambotto et al. teaches to monitor immune responses in the post-hatch chicken and administer additional doses as needed (Gambotto et al., paragraph 58). Gambotto et al. further teaches that different routes of administration can be combined for the prime-boost (Gambotto et al., paragraph 56).  Gambotto et al. also teaches the adenovirus can be administered intranasally at 3 weeks post-hatch (Gambotto et al., paragraph 89). 
Therefore, in view of motivation provided by Gambotto et al. for administering more than one dose of recombinant adenovirus encoding an avian influenza antigen for immunizing a chicken using different routes of administration, the teachings of both Sambhara et al. or Bangari et al. and Gambotto et al. for intranasal administration of recombinant adenovirus encoding an avian influenza antigen, and specifically at 3 weeks post-hatch, it would have been prima facie obvious to the skilled artisan at the time of filing to immunize an avian by administering a first dose of recombinant adenovirus encoding an avian influenza antigen by in ovo administration followed by the administration of a second dose of the recombinant adenovirus at 3 weeks post-hatch by intranasal administration with a reasonable expectation of success. 

Claims 1, 3-13, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francois et al. (2004) Vaccine, Vol. 22, 2351-2360, in view of Webster et al. (1991) Vaccine, Vol. 9, 303-308, Takahashi et al. (1998) Development, Vol. 125, 1627-1635, and McGrory et al. (1988) Virology, Vol. 163(2) 614-617. 
Francois et al. teaches in ovo vaccination against infectious bursal disease virus (IBDV) by administering a recombinant fowl adenovirus  (CELO) encoding the IBDV antigen VP2 in ovo 3 days before hatching (Francois et al., abstract, page 2357, and page 2358, Figure 6). Francois et al. teaches that in ovo vaccination resulted in seroconversion and protection against challenge with IBDV (Francois et al., page 2358, Figure 6). Francois et al. also teaches to provide booster administration of the antigen (Francois et al., pages 2356-2357). Finally, Francois et al. suggests using this strategy for other avian pathogens (Francois et al., page 2359). 
While Francois et al. teaches that in ovo vaccination with a recombinant fowl adenovirus can be to vaccinate against other avian pathogens, Francois et al. does not specifically teach to vaccinate against avian influenza. Webster et al. supplements Francois et al. by teaching that chickens are susceptible to avian influenza and further teaches the use of specific avian influenza antigens to vaccinate chickens against influenza. Specifically, Webster et al. teaches vaccinating chickens with a recombinant virus encoding the Influenza antigen HA, or a combination of HA and NP (Webster et al., page 304, Table 1). Webster et al. teaches the Influenza HA antigen derived from the Ty/Ire/83 serotype induces antigen specific antibodies and protects against challenge with not only Ty/Ire/83 (H5/N8) but also from a different serotype Ck/Penn/83 (H5/N2) (Webster et al., Table 1). 
Thus, based on the motivation to vaccinate against an avian pathogen by in ovo administration of a recombinant adenovirus encoding an avian pathogen antigen provided by Francois et al., and the teachings of Webster et al. that avian Influenza HA can be used in viral vectors for the immunization of chickens against Influenza, it would have been prima facie obvious to the skilled artisan at the time of filing to practice the methods of in ovo vaccination taught by Francois et al. using a recombinant adenovirus encoding avian HA with a reasonable expectation of success. 
While Francois et al. teaches in ovo vaccination with a recombinant adenovirus, Francois et al. does not teach to use a recombinant human adenovirus. However, at the time of filing, Takahashi et al. teaches that human adenovirus was known to be effective as a gene delivery vector for chicken embryos via in ovo  administration. Specifically, Takahashi et al. teaches the in ovo  administration of a human recombinant E1 deleted adenovirus encoding a gene of interest to chicken eggs resulting in infection of the chick embryo and expression of the encoded gene of interest (Takahashi et al., pages 1628-1631). While Takahashi et al. does not use the word “human adenovirus”, Takahashi et al. teaches that the recombinant adenoviral vector is made by homologous recombination of the pACEF shuttle vector and pJM17 vector containing the viral genome in HEK 293 cells (Takahashi et al., page 1628). HEK 293 cells are a well known human cell line that was produced through transformation by viral infection with human adenovirus. The cell line comprises human adenovirus E1 and complements El deficient human adenovirus production. The pJM17 vector comprises a human adenoviral genome, see for example McGrory et al., page 614. 
Therefore, since Takashi et al. shows that human adenoviruses efficiently deliver and express heterologous genes in chick embryos through in ovo administration, and since human adenoviruses are not pathogenic in avians and were further well characterized at the time of filing, it would have been prima facie obvious to the skilled artisan at the time of filing to utilize a human recombinant adenovirus encoding an avian antigen such as Influenza HA instead of an avian adenovirus in the methods of in ovo vaccination taught by Francois et al. with a reasonable expectation of success. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francois et al. (2004) Vaccine, Vol. 22, 2351-2360, in view of Webster et al. (1991) Vaccine, Vol. 9, 303-308, Takahashi et al. (1998) Development, Vol. 125, 1627-1635, and McGrory et al. (1988) Virology, Vol. 163(2) 614-617, as applied to claims 1, 3-13, and 17-20 above, and further in view of Fallaux et al. (1998) Human Gene Therapy, Vol. 9(13), 1909-1917. 
As set forth in detail above, Francois et al., Webster et al. and Takahashi et al.  provide the teachings and motivation to administer a human adenoviral vector encoding an avian influenza virus antigen by in ovo administration to induce an immune response against the antigen in the avian with a reasonable expectation of success. 
Francois et al., Webster et al. and Takahashi et al.  differ from the instant invention by not specifically teaching to make a replication competent adenovirus (RCA)-free recombinant human adenovirus expression vector encoding an Avian Influenza antigen. However, at the time of filing, Fallaux et al. teaches that the presence of RCAs in batches of replication-defective adenovirus, such as E1-deficient adenovirus, is a major problem in the application of these vectors in gene therapy and can result in significant tissue damage and pathogenicity (Fallaux et al., abstract, and pages 1909-1910). Fallaux et al. further teaches specific methods to produce RCA-free replication defective recombinant human adenovirus using PER cell clones as helper cells (Fallaux et al., see entire document). Therefore, in view of the specific motivation to make RCA-free replication defective recombinant human adenovirus provided by Fallaux et al. using PER.C6 cells, and the detailed teachings provided by Fallaux et al. for making such RCA-free adenovirus, it would have been prima facie obvious to the skilled artisan at the time of filing to make a recombinant adenoviral vector comprising a promoter operably linked to a sequence encoding avian influenza virus antigen, where the recombinant adenoviral vector is replication defective and RCE-free and to use such RCE-free recombinant adenovirus in the methods of Francois et al., in view of Webster et al. and Takahashi et al.  with a reasonable expectation of success.

Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francois et al. (2004) Vaccine, Vol. 22, 2351-2360, in view of Webster et al. (1991) Vaccine, Vol. 9, 303-308, Takahashi et al. (1998) Development, Vol. 125, 1627-1635, and McGrory et al. (1988) Virology, Vol. 163(2) 614-617, as applied to claims 1, 3-13, and 17-20 above, and further in view of U.S. Patent Application Publication 2007/0003576 (2007), hereafter referred to as Gambotto et al.
As set forth in detail above, Francois et al., Webster et al. and Takahashi et al.  provide the teachings and motivation to administer a human adenoviral vector encoding an avian influenza virus antigen by in ovo administration to induce an immune response against the antigen in the avian with a reasonable expectation of success. 
While Francois et al., Webster et al. and Takahashi et al.  teach that one or more doses of the adenovirus may be administered to the avian, none of Francois et al., Webster et al. and Takahashi et al.  teach the specific timing of the second dose. Gambotto et al. supplements Francois et al., Webster et al. and Takahashi et al.  by teaching the vaccination of avians, and specifically chickens, with recombinant adenovirus encoding an avian influenza antigen, and further teaches the administration of multiple doses of the adenovirus in a prime-boost regimen (Gambotto et al., paragraphs 56 and 58). In particular, Gambotto et al. teaches to monitor immune responses in the post-hatch chicken and administer additional doses as needed (Gambotto et al., paragraph 58). Gambotto et al. further teaches that different routes of administration can be combined for the prime-boost (Gambotto et al., paragraph 56).  Gambotto et al. also teaches the adenovirus can be administered intranasally at 3 weeks post-hatch (Gambotto et al., paragraph 89). 
Therefore, in view of motivation provided by Gambotto et al. for administering more than one dose of recombinant adenovirus encoding an avian influenza antigen for immunizing a chicken using different routes of administration, it would have been prima facie obvious to the skilled artisan at the time of filing to immunize an avian by administering a first dose of recombinant adenovirus encoding an avian influenza antigen by in ovo administration as taught by Francois et al., in view of Webster et al. and Takahashi et al.  followed by the administration of a second dose of the recombinant adenovirus at 3 weeks post-hatch by intranasal administration with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,855,328, hereafter referred to as the ‘328 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘328 patent claims recite the same methods as the instant claims, including limitation found in the dependent claims, with the exception that the ‘328 patent claims further limit the in ovo administration to administration into an amnion-allantois space of an embryonated avian egg. As such, the ‘328 patent claims represent a species of the instant broader claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘328 patent claims render the instant claims obvious. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,744,195, hereafter referred to as the ‘195 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
While the ‘195 patent claims are drawn to products, not methods, the product claimed, namely a pharmaceutical composition comprising a human adenovirus expression vector, recites the exact same human adenovirus expression vector used in the instant methods, including all limitations regarding avian antigens/immunogens encoded by the vector, serotypes, E1/E3 deficiency, and dosage set forth in the instant claims. The ‘195 patent claims further recite that the pharmaceutical composition is to be used for inducing an immune response against at least one avian immunogen of interest in an avian following in ovo administration of the composition into the amnion-allantois space of an embryonated avian egg. Therefore, it would have been obvious to practice a method comprising administering the human adenovirus vector to an avian using in ovo administration based on the recited intended use for the product recited in the ‘195 patent claims, which is identical to the product used in the instant methods, with a reasonable expectation of success. 
Finally, in regards to instant claims 14-16, which recite further administration of a second dose of the human adenovirus, it is noted that MPEP 804(II)(2)(a) sets forth instances where it is acceptable to utilize the disclosure of a U.S. patent document in conjunction with its claims for ODP rejections. In particular, the MPEP notes that the portion of the specification that supports the patent claims may be considered. The court in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014). The court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). The specification of the ‘195 patent, which is identical to the instant specification, discloses that administering the human adenovirus, as specifically claimed as an intended use for the product in the ‘195 patent claims, includes administration of a second dose. As such, the ‘195 patent claims render obvious the instant claimed invention. 
 
No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633